Citation Nr: 0308316	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for dyshydrotic eczema.

2.  Entitlement to service connection for dermatophytosis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1998 RO decisions that denied service 
connection dyshydrotic eczema, dermatophytosis, chronic 
obstructive pulmonary disease (COPD), and skin cancer.  In 
July 2001, the Board remanded the case to the RO for further 
action.  


FINDINGS OF FACT

Many years after service, the veteran developed dyshydrotic 
eczema of the hands, dermatophytosis of the feet, COPD, and 
the skin cancer of basal cell carcinoma of the nose.  None of 
these conditions was caused by any incident of service 
including exposure to herbicides during service in Vietnam.


CONCLUSIONS OF LAW

1.  Dyshydrotic eczema was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Dermatophytosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

4.  Skin cancer (basal cell carcinoma) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from September 1969 to 
April 1971, including a period of service in Vietnam from 
March 1970 to April 1971.  On a pre-induction examination in 
May 1968, he had hilar adenopathy, cause undetermined, in the 
chest; he described having shortness of breath on exertion.  
On a May 1969 pre-induction examination, he reported having 
had shortness of breath and chronic cough; a private doctor 
was contacted, but he stated that he had not treated the 
veteran for asthma.  The examination report listed asthma as 
having been claimed but not verified.  On an accompanying 
medical history report, he noted having chronic or frequent 
colds (3 to 4 times per winter), mild asthma without attacks, 
shortness of breath in wet weather, and occasional cough.  In 
February 1970, X-rays showed hilar enlargement; he had 
occasional wheezes of the lungs on examination.  The 
impressions were old calcification of the lungs and 
bronchitis.  He had head and chest colds with nasal 
congestion and chest tightness in January 1971.  He requested 
removal of a cyst from his left cheek in February 1971.  On 
examination in March 1971, he was noted as having bilateral 
inspiratory and expiratory wheezes and a sebaceous cyst of 
the left malar region (the upper left cheek); it was 
recommended that he wait until returning to the United States 
from Vietnam service to have the cyst removed.  On his 
separation examination in April 1971, his head, face, neck 
and scalp, his lungs, his feet, and his skin were normal.

The veteran was seen by a private doctor specializing in 
pulmonary diseases in November 1989; he related a history of 
significant asbestos exposure in the past.  The doctor 
diagnosed profound COPD and advised him to stop smoking.  

VA medical records from 1990 to the present show treatment 
for various conditions, including COPD and skin conditions.  
In July 1990, the veteran was treated for a chronic rash on 
his left palm, which was described as contact dermatitis; the 
condition was worse at work.  Ensuing records, to the 
present, reflect treatment for bouts of bronchitis and COPD.

A slowly enlarging 4-year old rash was noted in November 
1991.  Examination revealed scaling on both palms, although 
greater on the left; there also was some mild scaling on the 
dorsal surfaces of the toes.  The diagnosis was 
hyperkeratotic hand dermatitis.  The examining private doctor 
noted that the veteran worked as a pipe insulator and 
typically would hold the insulation with his left hand while 
wiring it down with his right hand; the doctor wondered if 
this was contributory. 

In January 1992, eczema of the hands had improved; he had 
possible mild seborrhea.  He had trouble breathing; diagnoses 
were tobacco abuse and COPD.  

In October 1992, there was diagnosis of possible fungal 
dermatitis with regard to itchy skin lesions that the veteran 
reported had been present for 7 years.  In November 1992, he 
was diagnosed with basal cell carcinoma, and a circular 
lesion was completely excised from the left side of his nose.

He was hospitalized in November 1993 for an acute 
exacerbation of COPD secondary to bronchitis.  He gave a 
history which included respiratory problems since he was 25.  
It was noted that his skin was essentially normal except for 
a scar from an excision of a tumor just below the left 
eyelid.  Since it was felt strange that the veteran had this 
degree of pulmonary involvement at the then-age of 45, he was 
evaluated for possible secondary causes of lung damage.  
Evaluation revealed a positive history of exposure to 
asbestos and silica dust in his work with thermal pipe 
insulation.

On VA general medical examination in March 1994, the veteran 
reported that he developed severe bronchitis in 1971, which 
worsened since then; he reported having another severe 
episode of bronchitis in 1974.  He reported developing a skin 
rash on the soles, palms, forearms, and dorsum of the left 
hand, as well as jungle rot on the left forearm.  He was 
diagnosed with COPD in 1989.  He had several scaly, 
irregular, curcinate lesions of the palms and forearms.  
Diagnoses included moderately severe COPD, history of basal 
cell carcinoma, and dermatophytosis versus eczema and 
seborrhea.  

In April 1994, awarded the veteran a permanent and total 
disability rating for purposes of non-service-connected VA 
pension; based on several conditions.

The veteran was treated for dyshydrotic eczema on both hands 
from 1997 to 1999.  In April 1997, there was also a reference 
to eczema pf the hands and feet for the past 15 years, but 
with regard to the feet, only the great toe had a lesion.  
Scaly, brown macules were also noted on the right arm in 
November 1998.  

On VA respiratory examination in October 2001, the examiner 
noted the veteran's account of having been exposed to 
herbicides by being in recently sprayed areas during service 
in Vietnam.  The examiner also noted a long-term history of 
cigarette smoking since 12 years of age, which he had now 
ceased, along with current chewing tobacco use.  The examiner 
also noted an employment history with exposure to asbestos in 
the years after separation from service until 1991.  He was 
now chronically disabled due to COPD and was being treated 
with various medications.  Pulmonary function tests were also 
performed.  The final diagnosis was severe COPD with 
significant improvement after bronchodilator therapy.  The 
examiner also opined that the COPD was more likely than not 
directly related to chronic tobacco abuse and long-term 
cigarette smoking history; the examiner also noted the 
workplace exposure to asbestos but remarked that there was no 
evidence of asbestosis on X-ray.  The examiner concluded that 
it was highly unlikely that COPD was in any way related to 
Agent Orange exposure during service in Vietnam.  

On VA examination of the skin in October 2001, it was noted 
that he alleged to have been exposed to herbicides by being 
in recently sprayed areas.  The examiner commented that the 
onset of a scaly rash on the hands had been in the early 
1980s, that is, a substantial period of time after service.  
He had been treated with steroid ointments and soaks.  The 
examiner also noted that he had had dermatophytosis of the 
intertriginous areas of his toes, with minimal involvement of 
one great toe, but he currently did not have any symptoms 
related to this and had not received any oral medications or 
treatment for dermatophytosis.  Examination revealed one 
small area of typical dyshydrotic eczema on the palmar 
surface of the left hand, without ulceration, exfoliation, 
crusting, surrounding erythema or edema, or secondary 
infection; there was no involvement of the feet or toes or 
any other significant lesion or rash on any part of the skin.  
The diagnosis was dyshydrotic eczema involving the palmar 
surface of the left hand, limited and without sequelae.  The 
examiner opined that there was no relationship known between 
dermatophytosis or dyshydrotic eczema and Agent Orange 
exposure; also there was no relationship between dyshydrotic 
eczema and porphyria cutanea tarda or chloracne that were 
known to be related to Agent Orange.  The examiner also 
stated that dermatophytosis was a fungal infection.  The 
examiner concluded that it was not likely that the veteran's 
dyshydrotic eczema or dermatophytosis were in any way related 
to Agent Orange exposure.  

A December 2001 VA Agent Orange examination noted that the 
veteran was unsure if he had been exposed to herbicides; he 
continued to have eczema of the hands, treated with topical 
steroids.  He also had severe COPD, as noted on treatment in 
April 2002.

II.  Analysis

The file shows that by correspondence, rating decisions, the 
statement of the case, a Board remand, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims, and of the 
respective obligations of the VA and him to obtain different 
types of evidence.  Pertinent identified medical records have 
been obtained, and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law are met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Dyshydrotic eczema, dermatophytosis, COPD, and the veteran's 
particular skin cancer of basal cell carcinoma are not among 
the diseases for which service connection may be presumed 
based on exposure to herbicides in Vietnam.  Therefore, 
service connection is not warranted under the Agent Orange 
provisions.  Id.

The Board has also considered whether service connection is 
warranted on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

It should also be noted that claims based on Agent Orange 
exposure are unique in that entitlement, under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific 
evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  
According to the Agent Orange Act, National Academy of 
Sciences (NAS) was selected to review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides, as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the Federal government.  Feb. 6, 1991, P.L. 102-4, § 
3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425.  The statute further 
provides that "[i]f the Secretary determines that a 
presumption of service connection is not warranted, the 
Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
on several occasions has published notice of diseases 
determined to be not associated with exposure to herbicide 
agents, most recently on March 26, 2003 (68 Fed.Reg. 14567 
(2003)).  To date, the conditions being claimed by the 
veteran have not been medically recognized as being due to 
Agent Orange.

As noted by the above-summarized evidence, dyshydrotic 
eczema, dermatophytosis, COPD, and the skin cancer of basal 
cell carcinoma were not present during the veteran's 1969-
1971 active duty or for many years later.  Years after 
service he was found to have dyshydrotic eczema of the hands, 
dermatophytosis of the feet, COPD, and basal cell carcinoma 
(a type of skin cancer) of the nose.  The 2001 VA examination 
includes medical opinions to the effect that these conditions 
are not related to service including Vietnam herbicide 
exposure.  There is no contrary medical opinion.  As a 
layman, the veteran lacks competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on the weight of the credible evidence, the Board must 
find that the claimed conditions all began many years after 
service, and they were not caused by any incident of service 
including herbicide exposure.  The conditions were not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claims for service connection for 
dyshydrotic eczema, dermatophytosis, COPD, and skin cancer 
(basal cell carcinoma).  Thus the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for dyshydrotic eczema is denied.

Service connection for dermatophytosis is denied.

Service connection for COPD is denied.

Service connection for skin cancer is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

